DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 20 of copending Application No. 16/683,005 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as illustrated in the table below. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The underlined portions below are simple equivalent word substitutions that do not render the applications patentably distinct from each other, mainly the substitution of an error model with an uncertainty model. These changes, in view of the related application, would be obvious to one having ordinary skill in the art, and the corresponding claims are therefore provisionally rejected on the ground of non-statutory double patenting. 
Instant Application
Related Application: 16/683,005
1. An autonomous vehicle comprising: one or more sensors; one or more processors; and one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: obtaining sensor data from the one or more sensors; determining, based at least in part on a first portion of the sensor data, an estimated location of the autonomous vehicle at a future time; determining, based at least in part on a system of the autonomous vehicle and a second portion of the sensor data, an estimated location of an object at the future time; determining, based at least in part on an error model and the estimated location of the object, a distribution of estimated locations associated with the object, the error model representing a probability of error associated with the system; determining a probability of collision between the autonomous vehicle and the object based at least in part on the estimated location of the autonomous vehicle and 
an uncertainty model associated with the estimated location of the object; determining, based at least in part on the uncertainty model and the estimated location of the object, a distribution of estimated locations associated with the object; determining a probability of collision between the autonomous vehicle and the object based at least in part on the estimated location associated with the vehicle and probability of estimated locations 
error model, the error model being generated using at least sensor data generated by one or more vehicles.
5. The method as recited in claim 4, further comprising receiving the uncertainty model from one or more computing devices, the uncertainty model being generated based at least in part on sensor data generated by one or more vehicles.
3. The autonomous vehicle as recited in claim 1, the operations further comprising: determining, based at least in part on an additional error model and the estimated location of the vehicle, a distribution of estimated locations associated with the autonomous vehicle, and wherein determining the probability of collision between the autonomous vehicle and the object comprises at least: determining an amount of overlap between the distribution of estimated locations associated with the autonomous vehicle and the distribution of estimated locations associated with the object; and determining the probability of collision based at least in part on the amount of overlap
2. The autonomous vehicle as recited in claim 1, the operations further comprising: determining an additional uncertainty model associated with an additional system determining the estimated location of the autonomous vehicle; and determining, based at least in part on the additional uncertainty model and the estimated location of the autonomous vehicle, a probability of estimated locations associated with the autonomous vehicle, and wherein determining the probability of collision between the autonomous vehicle and the object comprises at least: determining an amount of overlap between the probability of estimated locations associated with the autonomous vehicle and the probability of estimated locations associated with the object; and determining the probability of collision based at least in part on the amount of overlap
4. The autonomous vehicle as recited in claim 1, wherein: the estimated location of the object at the future time is further determined based at least in part on an additional system of the autonomous vehicle; and the distribution of estimated locations is further determined based at least in part on an additional error model, the additional error model representing an error distribution associated with the additional system.
3. The autonomous vehicle as recited in claim 1, wherein: the estimated location of the object is further determined based at least in part on an additional system of the autonomous vehicle; the operations further comprise determining an additional uncertainty model associated with the additional system determining the estimated location of the object; and the probability of estimated locations is further determined based at least in part on the additional uncertainty model.
5. A method comprising: receiving sensor data from one or more sensors of a vehicle; determining, based at least in part on a first portion of the sensor data, an estimated location associated with the vehicle at a time; determining, based at least in part on a system of the vehicle and a second portion of the sensor data, a parameter associated with an object; determining, based at least in part on an error model and the parameter associated with the object, an estimated location associated with the object at the time, the error model representing a probability of error associated with the system; and causing the vehicle to perform one or more actions based at least in part on the estimated location associated with the vehicle and the estimated location associated with the object.
4. A method comprising: receiving sensor data from one or more sensors of a vehicle; determining, based at least in part on a first portion of the sensor data, an estimated location associated with the vehicle; determining, based at least in part on a system of the vehicle and a second portion of the sensor data, a parameter associated with an object; determining an uncertainty model associated with the system determining the parameter associated with the object; determining, based at least in part on the parameter associated with the object and the uncertainty model, an estimated location associated with the object; and causing the vehicle to perform one or more actions based at least in part on the estimated location associated with the vehicle and the estimated location associated with the object.
6. The method as recited in claim 5, further comprising receiving, from one or more computing devices, the error model, the error model being generated using at least sensor data generated by one or more vehicles.
5. The method as recited in claim 4, further comprising receiving the uncertainty model from one or more computing devices, the uncertainty model being generated based at least in part on sensor data generated by one or more vehicles.
7. The method as recited in claim 5, wherein the parameter comprises at least one of: an object type associated with the object; a location of the object within an environment; a speed of the object; or a direction of travel of the object within the environment.
6. The method as recited in claim 4, wherein determining the parameter associated with the object comprises determining, based at least in part on the system and the second portion of the sensor data, at least one of: an object type associated with the object; a location of the object 
error model and the parameter associated with the vehicle, the estimated location associated with the vehicle at the time, the additional error model representing a probability of error associated with the additional system.
7. The method as recited in claim 4, wherein determining the estimated location associated with the vehicle comprises at least: determining, based at least in part on an additional system of the vehicle and the first portion of the sensor data, a parameter associated with the vehicle; determining an additional uncertainty model associated with the additional system determining the parameter associated with the vehicle; and determining, based at least in part on the parameter associated with the vehicle and the additional uncertainty model, the estimated location associated with the vehicle.
9. The method as recited in claim 5, further comprising: determining an additional estimated location associated with the object at the time based at least in part on the parameter, and wherein determining the estimated location associated with the object at the time comprises determining, based at least in part on the error model and the additional estimated location associated with the object, the estimated location associated with the object at the time.
8. The method as recited in claim 4, further comprising: determining an additional estimated location associated with the object based at least in part on the parameter, and wherein determining the estimated location associated with the object comprises determining, based at least in part on the additional estimated location associated with the object and the uncertainty model, the estimated location associated with the object.
10. The method as recited in claim 5, wherein determining the estimated location associated with the object at the time comprises determining, based at least in part on the error model and the parameter associated with the object, a distribution of estimated locations associated with the object at the time.
9. The method as recited in claim 4, wherein determining the estimated location associated with the object comprises determining, based at least in part on the parameter associated with the object and the uncertainty model, a distribution of estimated locations associated with the object.
11. The method as recited in claim 10, wherein determining the estimated location associated with the vehicle comprise at least: determining, based at least in part on an additional system of the vehicle and the first portion of the sensor data, a parameter associated with the vehicle; and determining, based at least in part on an additional error model and the parameter associated with the vehicle, a distribution of estimated locations associated with the vehicle at the time, the additional error model representing a probability of error associated with the additional system.
10. The method as recited in claim 9, wherein determining the estimated location associated with the vehicle comprise at least: determining, based at least in part on an additional system of the vehicle and the first portion of the sensor data, a parameter associated with the vehicle; determining an additional uncertainty model associated with the additional system determining the parameter associated with the vehicle; and determining, based at least in part on the parameter associated with the vehicle and the additional uncertainty model, a distribution of estimated locations associated with the vehicle.
12. The method as recited in claim 11, further comprising: determining an amount of overlap between the distribution of estimated locations associated with the vehicle and the distribution of estimated locations associated with the object; and determining a probability of collision based at least in part on the amount of overlap, and wherein causing the vehicle to perform the one or more actions is based at least in part on the probability of collision.
11. The method as recited in claim 10, further comprising: determining an amount of overlap between the distribution of estimated locations associated with the vehicle and the distribution of estimated locations associated with the object; and determining a probability of collision based at least in part on the amount of overlap, and wherein causing the vehicle to perform the one or more actions is based at least in part on the probability of collision.
13. The method as recited in claim 5, further comprising selecting the error model based at least in part on the parameter.
12. The method as recited in claim 4, further comprising: determining, based at least in part on an additional system of the vehicle and a third portion the sensor data, an additional parameter associated with the object; and determining an additional uncertainty model associated with the additional system determining the additional parameter associated with the object, and wherein determining the estimated location associated with the object is further based at least in part on the additional parameter and the additional uncertainty model.
error model and the additional parameter associated with the object, an output associated with the object, the additional error model representing a probability of error associated with the additional system, and wherein determining the parameter associated with the object comprises determining, based at least in part on the system of the vehicle and the output, the parameter associated with the object.
13. The method as recited in claim 4, further comprising: determining, based at least in part on an additional system of the vehicle and the second portion the sensor data, an additional parameter associated with the object; determining an additional uncertainty model associated with the additional system determining the additional parameter associated with the object; and  53Attorney Docket No. Z019-3124USdetermining, based at least in part on the additional parameter associated with the object and the additional uncertainty model, an output associated with the object, and wherein determining the parameter associated with the object comprises determining, based at least in part on the system of the vehicle and the output, the parameter associated with the object.
16. The method as recited in claim 5, further comprising: determining, based at least in part on the first portion of the sensor data, an additional estimated location associated with the vehicle at an additional time that is later than the time; determining, based at least in part on the system of the vehicle and the second portion of the sensor data, an additional parameter associated with the object; determining, based at least in part on the error model and the additional parameter associated with the object, an additional estimated location associated with the object at the additional time; and causing the vehicle to perform one or more actions based at least in part on the additional estimated location associated with the vehicle and the additional estimated location associated with the object.
14. The method as recited in claim 4, further comprising: determining, based at least in part on the system of the vehicle and a third portion of the sensor data, a parameter associated with an additional object; determining an additional uncertainty model associated with the system determining the parameter associated with the additional object; determining, based at least in part the parameter associated with the additional object and the additional uncertainty model, an estimated location associated with the additional object; and wherein causing the vehicle to perform the one or more actions is further based at least in part on the estimated location associated with the additional object.
17. The method as recited in claim 5, further comprising: determining a probability of collision based at least in part on the estimated location associated with the vehicle and the estimated location associated with the object, and wherein causing the vehicle to perform the one or more actions comprises causing, based at least in part on the probability of collision, the vehicle to at least one of change a velocity or change a route.
15. The method as recited in claim 4, further comprising: determining a probability of collision based at least in part on the estimated location associated with the vehicle and the estimated location associated with the object, and wherein causing the vehicle to perform the one or more actions comprises causing, based at least in part on the probability of collision, the vehicle to at least one of change a velocity or change a route.
18. One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause one or more computing devices to perform operations comprising: receiving sensor data generated by a sensor associated with a vehicle; determining, based at least in part on a portion of the sensor data, an estimated location associated with an object at the time; determining, based at least in part on the estimated location, an error model from a plurality of error models; determining, based at least in part on the error model and the estimated location, a distribution of estimated locations associated with the object; and determining one or more actions for navigating the vehicle based at least in part on distribution of estimated locations.
16. One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause one or more computing devices to perform operations comprising: receiving sensor data generated by a sensor associated with a vehicle; determining, based at least in part on a portion of the sensor data, an estimated location associated with an object; determining, based at least in part on the estimated location, an uncertainty model from a plurality of uncertainty models; determining, based at least in part on the uncertainty model and the estimated location, a distribution of estimated locations associated with the object; and determining one or more actions for navigating the vehicle based at least in part on distribution of estimated locations.
19. The one or more non-transitory computer-readable media as recited in claim 18, the operation further comprising: determining, based at least in part on the portion of the sensor data, a parameter associated with the vehicle; determining the estimated location based at least in part on the parameter, and wherein the error model is associated with the parameter.
17. The one or more non-transitory computer-readable media as recited in claim 16, the operation further comprising: determining, based at least in part on the portion of the sensor data, a parameter associated with the vehicle; determining the estimated location based at least in part on the parameter, and wherein the uncertainty model is associated with the parameter.
error model is further based at least in part on one or more of: a classification of the object, a speed of the object, a size of the object, a number of objects in the environment, a weather condition in the environment, a time of day, or a time of year.
20. The one or more non-transitory computer-readable media as recited in claim 16, wherein determining the uncertainty model is further based at least in part on one or more of: a classification of the object, a speed of the object, a size of the object, a number of objects in the environment, a weather condition in the environment, a time of day, or a time of year.



Drawings
The drawings are objected to because in Figure 10, prediction component 110 should be labeled prediction component 210.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In Par. 17, line 11, “such systems and systems” should read “such systems and controllers”.  
In Par. 18, line 13, “complex systems and systems” should read “complex systems and controllers”.  
Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities:  
In claim 14, “determining, based at least in part an additional system of the vehicle and the second portion the sensor data, an additional parameter associated with the object” should read “determining, based at least in part on an additional system of the vehicle and the second portion of the sensor data, an additional parameter associated with the object”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the time" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-4, the claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed toward computer program products that comprise computer readable storage media and program instructions stored on the computer readable storage media and, as such, encompass transitory signals per se.  Therefore, claims 1-4 must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (“A transitory, propagating signal like Nuitjen’s is not a process, machine, manufacture, or composition of matter.’ … Thus, such a signal cannot be patentable subject matter.”).  The claims may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would not raise the issue of new matter because the specification supports a claim drawn to a non-transitory computer readable medium.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Obata et al. (U.S. Patent No. 10011276; hereinafter Obata).
Regarding claim 1, Obata teaches an autonomous vehicle (Obata: Col. 5, lines 34-35; i.e., the automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking) comprising: one or more sensors (Obata: Col. 4, lines 5-7; i.e., the target observation sensor 1 observes one or more other vehicles 60 existing around the user's vehicle 50 on which the collision avoidance device is installed);
one or more processors (Obata: Col. 5, lines 43-49; i.e., the target tracker 3 … are implemented by program processing based on software, used in a CPU);
and one or more computer-readable media (Obata: Col. 4, lines 15-18; i.e., the data storage 2 of target observation values stores the target observation value data from the target observation sensor 1. The data storage 2 of target observation values is configured by HDDs, DVDs, memories, or the like) storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: obtaining sensor data from the one or more sensors (Obata: Col. 4, lines 21-24; i.e., the target tracker 3 performs time series processing of positions of the other vehicles 60 which are obtained by the target observation sensor 1);
determining, based at least in part on a first portion of the sensor data, an estimated location of the autonomous vehicle at a future time (Obata: Col. 12, lines 24-27; i.e., the own-motion prediction 
determining, based at least in part on a system of the autonomous vehicle and a second portion of the sensor data, an estimated location of an object at the future time (Obata: Col. 9, lines 21-27; i.e., the target-motion prediction unit 5 calculates predicted movement ranges of one or more other vehicles 60, based on the target tracking data stored in the target tracking data storage 4… the target-motion prediction unit 5 calculates predicted movement ranges in the future from the estimated values of positions and velocities of the other vehicles 60);
determining, based at least in part on an error model and the estimated location of the object, a distribution of estimated locations associated with the object (Obata: Col. 9, lines 25-28; i.e., the target-motion prediction unit 5 calculates predicted movement ranges in the future from the estimated values of positions and velocities of the other vehicles 60 and estimated error covariance matrices thereof),
the error model representing a probability of error associated with the system (Obata: Col. 7, lines 9-11; i.e., Rk represents an observation error covariance matrix of the target observation sensor 1; the error covariance matrix represents probability of error associated with the target observation sensor);
determining a probability of collision between the autonomous vehicle and the object based at least in part on the estimated location of the autonomous vehicle and the distribution of estimated locations associated with the object (Obata: Col. 5, lines 16-21; i.e., the own-collision possibility estimator 11 estimates collision possibilities between the user's vehicle 50 and other vehicles 60, based on overlap between the predicted movement range of the user's vehicle 50 calculated by the own-motion prediction unit 10 and the predicted movement ranges of the vehicles 60);
and causing the autonomous vehicle to perform one or more actions based at least in part on the probability of collision (Obata: Col. 26, lines 12-18; i.e., when the own-collision possibility estimator 11b estimates collision possibility between the user's vehicle 50 and the vehicle 60 and the braking determination unit 12 determines that braking of the user's vehicle 50 is required, the automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking).
Regarding claim 2, Obata teaches the autonomous vehicle according to claim 1. Obata further teaches the operations further comprising receiving, from one or more computing devices, the error model (Obata: Col. 9, lines 14-20; i.e., the estimated values of a position and velocity of the vehicle 60 in a selected motion model and the above estimated error covariance matrix are estimated for every tracking track. Such information (target tracking data) is output to and stored in the target tracking data storage 4 and used for determination on the possibility of steering by the target-motion prediction unit 5),
the error model being generated using at least sensor data generated by one or more vehicles (Obata: Col. 6; i.e., a track has, as a quantity for estimation, a vector having four components of the following formula (1) which are the position and velocity of each vehicle 60 in the two-dimensional x-y space; T represents a sampling interval (time elapsed from a preceding observation time by the target observation sensor 1 to the present time); a prediction error covariance matrix Pk(−) is calculated by the following formula (4); position and velocity are sensor data inputs used to generate the error model).
Regarding claim 3, Obata teaches the autonomous vehicle according to claim 1. Obata further teaches the operations further comprising: determining, based at least in part on an additional error model and the estimated location of the vehicle, a distribution of estimated locations associated with the autonomous vehicle (Obata: Col. 12, lines 24-29; i.e., the own-motion prediction unit 10 predicts a position and velocity in the future of the user's vehicle 50, based on the own-motion data stored in the 
and wherein determining the probability of collision between the autonomous vehicle and the object comprises at least: determining an amount of overlap between the distribution of estimated locations associated with the autonomous vehicle and the distribution of estimated locations associated with the object (Obata: Col. 5, lines 16-21; i.e., the own-collision possibility estimator 11 estimates collision possibilities between the user's vehicle 50 and other vehicles 60, based on overlap between the predicted movement range of the user's vehicle 50 calculated by the own-motion prediction unit 10 and the predicted movement ranges of the vehicles 60);
and determining the probability of collision based at least in part on the amount of overlap (Obata: Col. 5, lines 16-21; i.e., the own-collision possibility estimator 11 estimates collision possibilities between the user's vehicle 50 and other vehicles 60, based on overlap between the predicted movement range of the user's vehicle 50 calculated by the own-motion prediction unit 10 and the predicted movement ranges of the vehicles 60).
Regarding claim 4, Obata teaches the autonomous vehicle according to claim 1. Obata further teaches wherein: the estimated location of the object at the future time is further determined based at least in part on an additional system of the autonomous vehicle (Obata: Col. 4, lines 50-54; i.e., the target-motion re-prediction unit 7 again calculates predicted movement ranges of the vehicles 60 to avoid collision, based on the target tracking data stored in the target tracking data storage 4);
and the distribution of estimated locations is further determined based at least in part on an additional error model (Obata: Col. 10, lines 33-37; i.e.,  the target-motion re-prediction unit 7 again calculates, when the inter-target collision possibility estimator 6 estimates possible collision between other vehicles 60, predicted movement ranges of the vehicles 60 to avoid collision (step ST205, target-
the additional error model representing an error distribution associated with the additional system (Obata: Col. 7, lines 9-11; i.e., Rk represents an observation error covariance matrix of the target observation sensor 1; the error covariance matrix represents probability of error associated with the target-motion re-prediction unit).
Regarding claim 5, Obata teaches a method comprising: receiving sensor data from one or more sensors of a vehicle (Obata: Col. 4, lines 21-24; i.e., the target tracker 3 performs time series processing of positions of the other vehicles 60 which are obtained by the target observation sensor 1);
determining, based at least in part on a first portion of the sensor data, an estimated location associated with the vehicle at a time (Obata: Col. 4, line 66 – Col. 5, line 2; i.e., this own-motion sensor 8 is, for example configured by the user's vehicle travelling meter or the like, and observes motion quantities that include a position and velocity of the user's vehicle 50);
determining, based at least in part on a system of the vehicle and a second portion of the sensor data, a parameter associated with an object (Obata: Col. 4, lines 21-26; i.e., the target tracker 3 performs time series processing of positions of the other vehicles 60 which are obtained by the target observation sensor 1 and thereby estimates more accurate motion quantities that include positions and velocities of the other vehicles 60);
determining, based at least in part on an error model and the parameter associated with the object, an estimated location associated with the object at the time (Obata: Col. 9, lines 25-28; i.e., the target-motion prediction unit 5 calculates predicted movement ranges in the future from the estimated values of positions and velocities of the other vehicles 60 and estimated error covariance matrices thereof),
the error model representing a probability of error associated with the system (Obata: Col. 7, lines 9-11; i.e., Rk represents an observation error covariance matrix of the target observation sensor 1; the error covariance matrix represents probability of error associated with the target observation sensor);
and causing the vehicle to perform one or more actions based at least in part on the estimated location associated with the vehicle and the estimated location associated with the object (Obata: Col. 26, lines 12-18; i.e., when the own-collision possibility estimator 11b estimates collision possibility between the user's vehicle 50 and the vehicle 60 and the braking determination unit 12 determines that braking of the user's vehicle 50 is required, the automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking).
Regarding claim 6, Obata teaches the method according to claim 5. Obata further teaches receiving, from one or more computing devices, the error model (Obata: Col. 9, lines 14-20; i.e., the estimated values of a position and velocity of the vehicle 60 in a selected motion model and the above estimated error covariance matrix are estimated for every tracking track. Such information (target tracking data) is output to and stored in the target tracking data storage 4 and used for determination on the possibility of steering by the target-motion prediction unit 5),
the error model being generated using at least sensor data generated by one or more vehicles (Obata: Col. 6; i.e., a track has, as a quantity for estimation, a vector having four components of the following formula (1) which are the position and velocity of each vehicle 60 in the two-dimensional x-y space; T represents a sampling interval (time elapsed from a preceding observation time by the target observation sensor 1 to the present time); a prediction error covariance matrix Pk(−) is calculated by the following formula (4); position and velocity are sensor data inputs used to generate the error model).
Regarding claim 7, Obata teaches the method according to claim 5. Obata further teaches wherein the parameter comprises at least one of: an object type associated with the object; a location of the object within an environment; a speed of the object; or a direction of travel of the object within the environment (Obata: Col. 4, lines 21-26; i.e., the target tracker 3 performs time series processing of positions of the other vehicles 60 which are obtained by the target observation sensor 1 and thereby estimates more accurate motion quantities that include positions and velocities of the other vehicles 60).
Regarding claim 8, Obata teaches the method according to claim 5. Obata further teaches wherein determining the estimated location associated with the vehicle at the time comprises at least: determining, based at least in part on an additional system of the vehicle and the first portion of the sensor data, a parameter associated with the vehicle (Obata: Col. 12, lines 24-27; i.e., the own-motion prediction unit 10 predicts a position and velocity in the future of the user's vehicle 50, based on the own-motion data stored in the own-motion data storage 9);
and determining, based at least in part on an additional error model and the parameter associated with the vehicle, the estimated location associated with the vehicle at the time (Obata: Col. 12, lines 27-29; i.e., and calculates a predicted movement range of the user's vehicle 50 using a prediction error covariance matrix thereof),
the additional error model representing a probability of error associated with the additional system (Obata: Col. 7, lines 9-11; i.e., Rk represents an observation error covariance matrix of the target observation sensor 1; the error covariance matrix represents probability of error associated with the own-motion prediction unit).
Regarding claim 9, Obata teaches the method according to claim 5. Obata further teaches determining an additional estimated location associated with the object at the time based at least in part on the parameter (Obata: Col. 4, lines 7-11; i.e., the target observation sensor 1 periodically performs observation of the other vehicles 60 existing in the surroundings, and positions of the other vehicles 60 are calculated from the observation result),
and wherein determining the estimated location associated with the object at the time comprises determining, based at least in part on the error model and the additional estimated location associated with the object, the estimated location associated with the object at the time (Obata: Col. 9, lines 25-28; i.e., the target-motion prediction unit 5 calculates predicted movement ranges in the future from the estimated values of positions and velocities of the other vehicles 60 and estimated error covariance matrices thereof).
Regarding claim 10, Obata teaches the method according to claim 5. Obata further teaches wherein determining the estimated location associated with the object at the time comprises determining, based at least in part on the error model and the parameter associated with the object, a distribution of estimated locations associated with the object at the time (Obata: Col. 9, lines 25-28; i.e., the target-motion prediction unit 5 calculates predicted movement ranges in the future from the estimated values of positions and velocities of the other vehicles 60 and estimated error covariance matrices thereof).
Regarding claim 11, Obata teaches the method according to claim 10. Obata further teaches wherein determining the estimated location associated with the vehicle comprise at least: determining, based at least in part on an additional system of the vehicle and the first portion of the sensor data, a parameter associated with the vehicle (Obata: Col. 12, lines 24-27; i.e., the own-motion prediction unit 10 predicts a position and velocity in the future of the user's vehicle 50, based on the own-motion data stored in the own-motion data storage 9);
and determining, based at least in part on an additional error model and the parameter associated with the vehicle, a distribution of estimated locations associated with the vehicle at the time (Obata: Col. 12, lines 27-29; i.e., and calculates a predicted movement range of the user’s vehicle 50 using a prediction error covariance matrix thereof),
the additional error model representing a probability of error associated with the additional system (Obata: Col. 7, lines 9-11; i.e., Rk represents an observation error covariance matrix of the target observation sensor 1; the error covariance matrix represents probability of error associated with the own-motion prediction unit).
Regarding claim 12, Obata teaches the method according to claim 11. Obata further teaches determining an amount of overlap between the distribution of estimated locations associated with the vehicle and the distribution of estimated locations associated with the object (Obata: Col. 5, lines 16-21; i.e., the own-collision possibility estimator 11 estimates collision possibilities between the user's vehicle 50 and other vehicles 60, based on overlap between the predicted movement range of the user's vehicle 50 calculated by the own-motion prediction unit 10 and the predicted movement ranges of the vehicles 60);
and determining a probability of collision based at least in part on the amount of overlap (Obata: Col. 5, lines 16-21; i.e., the own-collision possibility estimator 11 estimates collision possibilities between the user's vehicle 50 and other vehicles 60, based on overlap between the predicted movement range of the user's vehicle 50 calculated by the own-motion prediction unit 10 and the predicted movement ranges of the vehicles 60),
and wherein causing the vehicle to perform the one or more actions is based at least in part on the probability of collision (Obata: Col. 26, lines 12-18; i.e., when the own-collision possibility estimator 11b estimates collision possibility between the user's vehicle 50 and the vehicle 60 and the braking determination unit 12 determines that braking of the user's vehicle 50 is required, the automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking).
Regarding claim 13, Obata teaches the method according to claim 5. Obata further teaches selecting the error model based at least in part on the parameter (Obata: Col. 6; i.e., a track has, as a k(−) is calculated by the following formula (4); position and velocity are parameters used to generate the error model).
Regarding claim 14, Obata teaches the method according to claim 5. Obata further teaches determining, based at least in part an additional system of the vehicle and the second portion the sensor data, an additional parameter associated with the object (Obata: Col. 9, lines 21-24; i.e., the target-motion prediction unit 5 calculates predicted movement ranges of one or more other vehicles 60, based on the target tracking data stored in the target tracking data storage 4);
and determining, based at least in part on an additional error model and the additional parameter associated with the object, an output associated with the object (Obata: Col. 9, lines 25-28; i.e., the target-motion prediction unit 5 calculates predicted movement ranges in the future from the estimated values of positions and velocities of the other vehicles 60 and estimated error covariance matrices thereof),
the additional error model representing a probability of error associated with the additional system (Obata: Col. 7, lines 9-11; i.e., Rk represents an observation error covariance matrix of the target observation sensor 1; the error covariance matrix represents probability of error associated with the target-motion prediction unit),
and wherein determining the parameter associated with the object comprises determining, based at least in part on the system of the vehicle and the output, the parameter associated with the object
Regarding claim 15, Obata teaches the method according to claim 14. Obata further teaches wherein the system is a perception system (Obata: Col. 4, lines 5-7; i.e., the target observation sensor 1 observes one or more other vehicles 60 existing around the user's vehicle 50 on which the collision avoidance device is installed) and the additional system is a prediction system (Obata: Col. 4, lines 33-36; i.e., the target-motion prediction unit 5 calculates predicted movement ranges of one or more other vehicles 60, based on the target tracking data stored in the target tracking data storage 4).
Regarding claim 16, Obata teaches the method according to claim 5. Obata further teaches determining, based at least in part on the first portion of the sensor data, an additional estimated location associated with the vehicle at an additional time that is later than the time (Obata: Col. 12, lines 24-27; i.e., the own-motion prediction unit 10 predicts a position and velocity in the future of the user's vehicle 50, based on the own-motion data stored in the own-motion data storage 9);
determining, based at least in part on the system of the vehicle and the second portion of the sensor data, an additional parameter associated with the object (Obata: Col. 9, lines 21-24; i.e., the target-motion prediction unit 5 calculates predicted movement ranges of one or more other vehicles 60, based on the target tracking data stored in the target tracking data storage 4);
determining, based at least in part on the error model and the additional parameter associated with the object, an additional estimated location associated with the object at the additional time (Obata: Col. 9, lines 25-28; i.e., the target-motion prediction unit 5 calculates predicted movement ranges in the future from the estimated values of positions and velocities of the other vehicles 60 and estimated error covariance matrices thereof);
and causing the vehicle to perform one or more actions based at least in part on the additional estimated location associated with the vehicle and the additional estimated location associated with the object (Obata: Col. 26, lines 12-18; i.e., when the own-collision probability estimator 11b estimates collision possibility between the user's vehicle 50 and the vehicle 60 and the 
Regarding claim 17, Obata teaches the method according to claim 5. Obata further teaches determining a probability of collision based at least in part on the estimated location associated with the vehicle and the estimated location associated with the object (Obata: Col. 26, lines 12-18; i.e., when the own-collision possibility estimator 11b estimates collision possibility between the user's vehicle 50 and the vehicle 60 and the braking determination unit 12 determines that braking of the user's vehicle 50 is required, the automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking),
and wherein causing the vehicle to perform the one or more actions comprises causing, based at least in part on the probability of collision, the vehicle to at least one of change a velocity or change a route (Obata: Col. 5, lines 34-37; i.e., the automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking when the braking determination unit 12 determines that braking of the user's vehicle 50 is required).
Regarding claim 18, Obata teaches one or more non-transitory computer-readable media (Obata: Col. 4, lines 15-18; i.e., the data storage 2 of target observation values stores the target observation value data from the target observation sensor 1. The data storage 2 of target observation values is configured by HDDs, DVDs, memories, or the like) storing instructions that, when executed by one or more processors, cause one or more computing devices to perform operations comprising: receiving sensor data generated by a sensor associated with a vehicle (Obata: Col. 4, lines 21-24; i.e., the target tracker 3 performs time series processing of positions of the other vehicles 60 which are obtained by the target observation sensor 1);
determining, based at least in part on a portion of the sensor data, an estimated location associated with an object at the time (Obata: Col. 4, lines 21-26; i.e., the target tracker 3 performs time series processing of positions of the other vehicles 60 which are obtained by the target observation sensor 1 and thereby estimates more accurate motion quantities that include positions and velocities of the other vehicles 60);
determining, based at least in part on the estimated location, an error model from a plurality of error models (Obata: Col. 6; lines 53-54; i.e., a prediction error covariance matrix Pk(−) is calculated by the following formula (4); Col. 8, lines 51-52; i.e., moreover, an estimation error covariance matrix is calculated by the following formula (16); the system determines the estimation error covariance matrix as the error model for determining future estimated locations);
determining, based at least in part on the error model and the estimated location, a distribution of estimated locations associated with the object (Obata: Col. 9, lines 25-28; i.e., the target-motion prediction unit 5 calculates predicted movement ranges in the future from the estimated values of positions and velocities of the other vehicles 60 and estimated error covariance matrices thereof);
and determining one or more actions for navigating the vehicle based at least in part on distribution of estimated locations (Obata: Col. 26, lines 12-18; i.e., when the own-collision possibility estimator 11b estimates collision possibility between the user's vehicle 50 and the vehicle 60 and the braking determination unit 12 determines that braking of the user's vehicle 50 is required, the automatic braking system 13 executes a deceleration function of the user's vehicle 50 by automatic braking).
Regarding claim 19, Obata teaches the non-transitory computer-readable media according to claim 18. Obata further teaches determining, based at least in part on the portion of the sensor data, a parameter associated with the vehicle (Obata: Col. 12, lines 24-27; i.e., the own-motion prediction unit 
determining the estimated location based at least in part on the parameter (Obata: Col. 12, lines 27-29; i.e., and calculates a predicted movement range of the user's vehicle 50 using a prediction error covariance matrix thereof),
and wherein the error model is associated with the parameter (Obata: Col. 6; i.e., a track has, as a quantity for estimation, a vector having four components of the following formula (1) which are the position and velocity of each vehicle 60 in the two-dimensional x-y space; T represents a sampling interval (time elapsed from a preceding observation time by the target observation sensor 1 to the present time); a prediction error covariance matrix Pk(−) is calculated by the following formula (4); position and velocity are parameters used to generate the error model).
Regarding claim 20, Obata teaches the non-transitory computer-readable media according to claim 18. Obata further teaches wherein determining the error model is further based at least in part on one or more of: a classification of the object, a speed of the object, a size of the object, a number of objects in the environment, a weather condition in the environment, a time of day, or a time of year (Obata: Col. 4, lines 21-26; i.e., the target tracker 3 performs time series processing of positions of the other vehicles 60 which are obtained by the target observation sensor 1 and thereby estimates more accurate motion quantities that include positions and velocities of the other vehicles 60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of collision monitoring using statistics includes Minemura et al. (U.S. Patent No. 10611367), Takabayashi et al. (U.S. Patent No. 10741079), and Schneider et al. (U.S. Publication No. 2020/0023836).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661